DETAILED ACTION
This action is in response to the amendment filed on August 26, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-2, 4-12 and 14-24 have been considered, and an additional search and/or time was needed for reconsideration.  After further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. Applicant argues that “Chitlur Srinivasa fails, however, to disclose sending one or more commands of the inter-node protocol to one or more other virtual heads running on one or more other compute nodes different from the respective compute node of the respective client that issued the respective file access command. That is, while Chitlur Srinivasa discloses the application server 102 sending a command to the virtual I/O server 60 to execute, Chitlur Srinivasa does not disclose or suggest one application server 102 sending commands another (i.e., a different) application server 102 (nor one I/O server 60 to another I/O server). More specifically, only the virtual servers 60 are configured to execute commands and neither the application server 102 nor the virtual I/O server 60 includes a respective client, a respective virtual switch, and a respective virtual head. Thus, neither the application server 102 nor the virtual I/O server 60 are akin to the claimed compute nodes which each include a respective client, a respective virtual switch, and a respective virtual head and are each capable of executing the one or more commands received from another compute node.


Accordingly, claims 1, 11, and 21 patentably define over Aron and Chitlur Srinivasa, separately and in combination, because the references fail to disclose in response to receiving the one or more commands of the inter-node protocol, translating, by the one or more other virtual heads running on the one or more other compute nodes, the received one or more commands of the inter-node protocol to the intra-node protocol to communicate within the one or more other compute nodes. Since “[a] reference is only good for what it clearly and definitely discloses,” a person of ordinary skill in the art would not have been led by the cited references, individually or in combination, to arrive at the claimed invention, because the references fail to disclose all of the claimed limitations. In re Hughes, 145 U.S.P.Q. 467, 471 (C.C.P.A. 1965); In re Moreton, 129 U.S.P.Q. 227, 230 (C.C.P.A. 1961). For at least these reasons, Applicant respectfully submits that claims 1, 11, and 21, and any claims depending therefrom, patentably define over the combination”

	According to Applicant’s specification Pg. 2-3, “provisioning each client includes assigning a single Internet Protocol (IP) address for the file access commands across the entire computing system, and provisioning each client to direct the file access commands to the single IP address. In an embodiment, the method includes provisioning each virtual switch to forward packets addressed to the single IP address to the respective virtual head. In another embodiment, running the virtual heads 
	Aron teaches in the abstract and Col. 7, lines 35-40, teaches I/O and storage device management in a virtualization environment, wherein a Service VM is employed to control and manage any type of storage device, including directly attached storage in addition to networked and cloud storage. The Service VM implements the Storage Controller logic in the user space, and can be migrated as needed from one node to another. The Service VM is the primary software component within the server that virtualizes I/O access to hardware resources within a storage pool according to embodiments of the invention. This provides for a separate and dedicated controller for each and every node within a virtualized data center. This approach provides for a separate and dedicated controller for each and every node within a virtualized data center a cluster of nodes that run hypervisor virtualization software, since each node will include its own Service VM. 
	Fig. 2A shows the iSCSI which can be used to facilitate data transfers over intranets and to manage storage over any suitable type of network or the Internet. The iSCSI protocol allows iSCSI initiators to send SCSI commands to iSCSI targets at remote locations over a network. In another embodiment of the invention, the user VM sends I/O requests to the Service VMs in the form of NFS requests. The NFS interface sends file-based requests to NFS servers via a proxy folder called the mount point.
	In addition, Chitlur teaches quality of service QoS and the shaping of traffic over a switch fabric network in a distributed system that includes virtualization of I/O subsystems. Chitlur also teaches in Col. 2, lines 45-50, a high-performance switched fabric communications link, InfiniBand architecture which is a connection between processor or application nodes and high performance I/O nodes such as storage devices. Ethernet stations communicate by sending each other data packets, that are individually sent and delivered and each Ethernet station is assigned a single  MAC address, which is used both to specify the destination and the source of each data packet. A physical NIC is assigned by the Virtual I/O Server to an application server. The NIC appears as a virtual NIC, VNIC to the operating system running on that application server. Just as a physical NIC contains a MAC address, the VNIC contains an assigned virtual MAC address. This virtual MAC address is a unique identifier that allows the VNIC to provide all the functionality associated with a physical network device. Two or more NICs of virtual I/O server can be bonded using suitable link bonding protocols, such as Link Aggregation Control Protocol, etc. A single physical NIC can provide network connectivity to multiple virtual NICs for one to multiple application servers.
	Regarding independent claims 11 and 21, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2, 4-10, 12-20 and 22-24, Applicant has not overcome the rejections and they are similarly rejected.
	Applicant is reminded that the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3 and 13 are cancelled.  Claims 1-2, 4-12 and 14-24 are being rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. (US 8,601,473) in view of Chitlur Srinivasa et al., (US 7782869 B1.)
Regarding claim 1, Aron discloses “A method comprising: executing in a computing system that runs clients on multiple compute nodes, interconnected by a network”;” (See abstract and Fig. 3) (A system for managing storage devices, comprising: a plurality of nodes, wherein the plurality of nodes comprises a hypervisor and user virtual machines.)
“for each client: provisioning the respective client to direct file access commands to the respective virtual head running on the respective compute node of the respective client;” (See Fig. 2A) (See Col. 5, lines 44-67) (In another embodiment of the invention, the user VM 202 sends I/O requests 250b to the Service VMs (virtual head) in the form of NFS requests. The term "NFS" or "Network File System" interface refers to an IP-based file access standard in which NFS clients send file-based requests to NFS servers via a proxy folder called mount point.)
But Aron does not explicitly disclose “each compute node of the multiple compute nodes comprising a respective virtual switches and a respective virtual heads, the respective virtual head configured to communicate using an intra-node protocol to communicate within the respective compute node and an inter-node protocol to communicate from the respective compute node to another compute node of the multiple compute nodes the intra-node protocol is confined to communication within the respective node:”
However, Chitlur teaches “each compute node of the multiple compute nodes comprising a respective virtual switches and a respective virtual heads, the respective virtual head configured to communicate using an intra-node protocol to communicate within the respective compute node and an inter-node protocol to communicate from the respective compute node to another compute node of the multiple compute nodes the intra-node protocol is confined to communication within the respective node:”  (See Fig. 1 , 6D and Fig. 9A, Col. 2, lines 42-45, Col. 4, lines 50-58 and Col. 9, lines 25-30) (FIG. 1 is a diagram illustrating an I/O switch fabric interconnecting application servers and virtual I/O servers. The virtual block interface 326, in one particular implementation, may receive SCSI commands from an application server 102 over the I/O fabric, and make calls into the SCSI layer of storage driver stack 322. In another implementation, virtual block interface 326 receives generic read, write and/or other commands that are translated into the appropriate protocols. Furthermore, in one implementation, the I/O fabric PHY interface 202 and associated drivers supports remote direct memory access (RDMA), allowing for read and write operations directly with system memory without involvement of a central processing unit. Still further, other technologies and protocols across the I/O switch fabric can be used. InfiniBand is a switched fabric communications link primarily used in high-performance computing. The InfiniBand architecture defines a connection between processor or application nodes and high performance I/O nodes. The Infiniband RDMA Protocol allows user level processes typically access storage devices through a file system.)
But, Aron does not explicitly disclose “using the intra-node protocol, the intra-node protocol configured to communicate the file access commands from the respective client to the respective virtual head via the respective virtual switch running on the respective compute node of the respective client; and executing a respective file access command issued by the respective client”
However, Chitlur teaches “using the intra-node protocol, the intra-node protocol configured to communicate the file access commands from the respective client to the respective virtual head via the respective virtual switch running on the respective compute node of the respective client; and executing a respective file access command issued by the respective client” (See Abstract and Col. 9,  lines 9-15) ((A system for managing storage devices, comprising: a plurality of nodes, wherein the plurality of nodes comprises a hypervisor and user virtual machines. Equivalent protocols can be used for reliable and in-order message delivery across the I/O switch fabric. Furthermore, in one implementation, the I/O fabric PHY interface 202 and associated drivers supports remote direct memory access (RDMA), allowing for read and write operations directly with system memory without involvement of a central processing unit. Still further, other technologies and protocols across the I/O switch fabric can be used. Virtual file system (VFS) layer 212 provides a generic file system interface to applications and forwards requests to file system-specific code. The virtual block interface 326, in one particular implementation, may receive SCSI commands over the I/O fabric, and make calls into the SCSI layer of storage driver stack 322. In another implementation, virtual block interface 326 receives generic read, write and/or other commands that are translated into the appropriate protocols.)
But, Aron does not explicitly disclose “translating by the respective virtual head running on the respective compute node of the respective client that issued the respective file access command, the respective file access command from the intra-node protocol into one or more commands of the inter-node protocol, the inter-node protocol corresponding to a communication protocol configured to communicate solely between virtual heads of the multiple compute nodes, the communication protocol of the inter-node protocol different from, and independent of the intra-node protocol used by the clients”
However, Chitlur teaches “ translating by the respective virtual head running on the respective compute node of the respective client that issued the respective file access command, the respective file access command from the intra-node protocol into one or more commands of the inter-node protocol, the inter-node protocol corresponding to a communication protocol configured to communicate solely between virtual heads of the multiple compute nodes, the communication protocol of the inter-node protocol different from, and independent of the intra-node protocol used by the clients”  (See Fig. 1 , 6D and Fig. 9A, Col. 2, lines 42-45, Col. 4, lines 50-58 and Col. 9, lines 25-30, See Col. 9,  lines 9-15) (In one particular implementation, may receive SCSI commands over the I/O fabric, and make calls into the SCSI layer of storage driver stack 322. In another implementation, virtual block interface 326 receives generic read, write and/or other commands that are translated into the appropriate protocols. Equivalent protocols can be used for reliable and in-order message delivery across the I/O switch fabric. The Infiniband RDMA Protocol allows user level processes typically access storage devices through a file system.)
But, Aron does not explicitly disclose “sending , from the respective virtual head running on the respective compute node of the respective client that issued the respective file access command, the one or more commands of the inter-node protocol over the network to one or more other virtual heads running on one or more other compute nodes, different from the respective compute node of the respective client that issued the respective file access command using the inter-node protocol  using the inter-node protocol to communicate solely among the virtual heads of the multiple compute nodes; and in response to  receiving, at the one or more other virtual heads running on the one or more other compute nodes, the one or more commands over the network, accessing one or more storage devices in response to identified by the one or more commands of the inter-node communication protocol.” 
However, Chitlur teaches “sending , from the respective virtual head running on the respective compute node of the respective client that issued the respective file access command, the one or more commands of the inter-node protocol over the network to one or more other virtual heads running on one or more other compute nodes, different from the respective compute node of the respective client that issued the respective file access command using the inter-node protocol  using the inter-node protocol to communicate solely among the virtual heads of the multiple compute nodes;”  (Aron teaches in the abstract and Col. 7, lines 35-40, an I/O and storage device management in a virtualization environment, wherein a Service VM is employed to control and manage any type of storage device, including directly attached storage in addition to networked and cloud storage. The Service VM implements the Storage Controller logic in the user space, and can be migrated as needed from one node to another. The Service VM is the primary software component within the server that virtualizes I/O access to hardware resources within a storage pool according to embodiments of the invention. This provides for a separate and dedicated controller for each and every node within a virtualized data center. This approach provides for a separate and dedicated controller for each and every node within a virtualized data center a cluster of nodes that run hypervisor virtualization software, since each node will include its own Service VM. 
But, Aron does not explicitly disclose “and in response to receiving the one or more commands of the inter-node protocol, at the one or more other virtual heads running on the one or more other compute nodes, translating, by the one or more other virtual heads running on the one or more other compute nodes, the received one or more commands of the inter-node protocol to the intra-node protocol to communicate within the one or more other compute nodes; and after translating the received one or more commands of the inter-node protocol to the intra-node protocol by the one or more other virtual heads running on the one or more other compute nodes, the one or more commands over the network, accessing one or more storage devices of the one or more other compute nodes identified by the one or more commands of the translated intra-node communication protocol.”
However, Chitlur teaches “and in response to receiving the one or more commands of the inter-node protocol, at the one or more other virtual heads running on the one or more other compute nodes, translating, by the one or more other virtual heads running on the one or more other compute nodes, the received one or more commands of the inter-node protocol to the intra-node protocol to communicate within the one or more other compute nodes; and after translating the received one or more commands of the inter-node protocol to the intra-node protocol by the one or more other virtual heads running on the one or more other compute nodes, the one or more commands over the network, accessing one or more storage devices of the one or more other compute nodes identified by the one or more commands of the translated intra-node communication protocol.” (Aron teaches in Fig. 2A the iSCSI which can be used to facilitate data transfers over intranets and to manage storage over any suitable type of network or the Internet. The iSCSI protocol allows iSCSI initiators to send SCSI commands to iSCSI targets at remote locations over a network. In another embodiment of the invention, the user VM 202 sends I/O requests 250b to the Service VMs in the form of NFS requests. The term "NFS" or "Network File System" interface refers to an IP-based file access standard in which NFS clients send file-based requests to NFS servers via a proxy folder (directory) called "mount point".
In addition, Chitlur teaches quality of service (QoS) and the shaping of traffic over a switch fabric network in a distributed system that includes virtualization of input/output (I/O) subsystems. Chitlur also teaches in Col. 2, lines 45-50, a high-performance switched fabric communications link, InfiniBand architecture which is a connection between processor or application nodes and high performance I/O nodes such as storage devices. Ethernet stations communicate by sending each other data packets, small blocks of data that are individually sent and delivered and each Ethernet station is assigned a single 48-bit MAC address, which is used both to specify the destination and the source of each data packet. a driver which plugs in at the bottom of the network stack and provides an IP address bridged by the Virtual I/O server onto a LAN. A physical NIC is assigned by the Virtual I/O Server to an application server 102. The NIC appears as a virtual NIC, VNIC to the operating system running on that application server. Just as a physical NIC contains a MAC address, the VNIC contains an assigned virtual MAC address. This virtual MAC address is a unique identifier that allows the VNIC to provide all the functionality associated with a physical network device. Two or more NICs of virtual I/O server can be bonded using suitable link bonding protocols, such as Link Aggregation Control Protocol (LACP), etc. A single physical NIC can provide network connectivity to multiple virtual NICs for one to multiple application servers.
 Chitlur further teaches in (Col. 2, lines 42-49, Col. 15, lines 20-25 and Col. 16. Lines 12-22) (The InfiniBand architecture defines a connection between processor or application nodes and high performance I/O nodes such as storage devices. Each Ethernet station is assigned a single 48-bit MAC address, which is used both to specify the destination and the source of each data packet. For block device commands, the multiplexer forwards the message to virtual block interface 326, which, based on a tuple of the application server identifier and the named target storage device in the request, maps it to the physical storage device identifier on the SAN or SCSI bus, and forwards the request to the host device drivers. In one implementation, the host device drivers create a SCSI command block and transmit the command to the identified device. The multiplexer 308 ultimately forwards the reply received from the identified target device. Host systems access remote storage through the I/O switch fabric based upon the Infiniband RDMA Protocol. A physical NIC is assigned by the Virtual I/O Server to an application server 102. The NIC appears as a virtual NIC (VNIC) to the operating system running on that application server. Just as a physical NIC contains a MAC address, the VNIC contains an assigned virtual MAC address. This virtual MAC address is a unique identifier that allows the VNIC to provide all the functionality associated with a physical network device.)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Aron’s (Approach to implement I/O and storage device management in a virtualization environment) with Chitlur (Network traffic control for virtual device interfaces), provides methods, apparatuses, and systems directed to the control of the injection rate of traffic in a distributed system where virtualized I/O subsystem traffic between servers and I/O subsystems or devices is carried over a network, such as a switch fabric. (Chitlur Col. 2, lines 63-67).
Regarding claim 2, Aron in view of Chitlur discloses “The method according to claim 1, wherein the clients comprise at least one of Virtual Machines (VMs) or Operation System (OS) containers.” (FIG. 1 illustrates an example architecture to implement I/O and storage device management in a virtualization environment.)
Regarding claim 4, Aron in view of Chitlur discloses  “The method according to claim 1, wherein running the virtual heads comprises, in the respective virtual head, running on the respective compute node, terminating the protocols vis-a-vis the respective client that runs on the respective compute node.”(See Col. 5, lines 65-67 and Col. 6, lines 1-3) (While both protocols are network-based, the currently described architecture makes it possible to use them over the virtual network within the hypervisor. The request and the response--begins and ends within the single hypervisor host.) (See also, Chitlur Col. 12, lines 41-45, in one implementation, virtual I/O server 60 interacts with the SAN, terminating operation of the SAN protocols.)
Regarding claim 5, Aron in view of Chitlur discloses  “The method according to claim 1, wherein provisioning the respective client comprises assigning a single Internet Protocol (IP) address for the file access commands across the entire computing system, and provisioning the respective client to direct the file access commands to the single IP address.” (Col. 6, lines 5-16) (The iSCSI or NFS request 250a designates the IP address for a Service VM from which the user VM 202 desires I/O services. The iSCSI or NFS request 250a is sent from the user VM 202 to a virtual switch 252 within hypervisor 252 to be routed to the correct destination.)
Regarding claim 6, Aron in view of Chitlur discloses “The method according to claim 5, further comprising provisioning each virtual switch to forward packets addressed to the single IP address to the respective virtual head.” (See Col. 6, lines 7-24) (The iSCSI or NFS request 250a is sent from the user VM 202 to a virtual switch 252 within hypervisor 252 to be routed to the correct destination. If the request is to be intended to be handled by the Service VM 210a within the same server 200a, then the iSCSI or NFS request 250a is internally routed within server 200a to the Service VM 210a. It is also possible that the iSCSI or NFS request 250a will be handled by a Service VM 210b on another server 200b. In this situation, the iSCSI or NFS request 250a will be sent by the virtual switch 252 to a real physical switch to be sent across network 240 to the other server 200b. The virtual switch 255 within the hypervisor 233 on the server 233 will then route the request 250a to the Service VM 210b for further processing.)
Regarding claim 7, Aron in view of Chitlur discloses “The method according to claim 1, wherein running the virtual heads comprises serving the respective client by the respective virtual head that resides in a same failure domain as the client.” (See Col. 18, lines 64-67 and Col. 19, lines 1-14) (If the Service VM that is the owner of a shared vDisk or the server node that hosts the Service VM undergoes a failure, a new Service VM will need to take over as the owner of the vDisk to handle ongoing I/O request for that vDisk. If the failed Service VM having the problem is registered as the owner of a shared vDisk, then The Distributed Configuration Database module would recognize that a new owner is needed for the shared vDisk.)
Regarding claim 8, Aron in view of Chitlur discloses  “The method according to claim 1, wherein provisioning the respective client comprises defining in the respective client a respective Virtual Network Interface Card (VNIC) dedicated for communicating with the respective virtual switch.” (Col. 6, lines 45-58) (Fig. 2C shows the Service VM 210a on node 200a which implements two virtual network interface cards (NICs) 261a and 261b. One of the virtual NICs 261a corresponds to an internal VLAN that permits the User VM 202 to communicate with the Service VM 210a using the common IP address. The virtual switch 260 would therefore route all communications internal to the node 200a between the User VM 202 and the Service VM 210a using the first virtual NIC 261a, where the common IP address is managed to correspond to the Service VM 210a due to its membership in the appropriate VLAN.) (See also Chitlur: Col. 15, lines 8-15) (The NIC appears as a virtual NIC (VNIC) to the operating system running on that application server. Just as a physical NIC contains a MAC address, the VNIC contains an assigned virtual MAC address. This virtual MAC address is a unique identifier that allows the VNIC to provide all the functionality associated with a physical network device.)
Regarding claim 9, Aron in view of Chitlur discloses  “The method according to claim 1, wherein executing the respective file access command comprises communicating among the virtual heads using Remote Direct Memory Access (RDMA) commands.” (See Fig. 1 and 2A; Col. 5, lines 44-67) (By carrying SCSI commands over IP networks, iSCSI can be used to facilitate data transfers over intranets and to manage storage over any suitable type of network or the Internet. The iSCSI protocol allows iSCSI initiators to send SCSI commands to iSCSI targets at remote locations over a network. See also, Chitlut: wherein in one implementation, the I/O fabric PHY interface 202 and associated drivers supports remote direct memory access (RDMA).)
Regarding claim 10, Aron in view of Chitlur discloses “The method according to claim 1, further comprising, in response to identifying migration of the respective client from a first compute node to a second compute node, coordinating execution of the respective file access command issued by the respective client between the virtual heads running on the first and second compute nodes.” (Col. 20, lines 20-34) (FIG. 12B illustrates the situation when a user VM moves or migrates from one node to another node. Execution of the sequences of instructions to practice the invention is performed by a single computer system 1400 or two or more computer systems coupled by communication link 1415 LAN, PTSN, or wireless network may perform the sequence of instructions required to practice the invention in coordination with one another.)
As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computing system comprising: multiple compute nodes, interconnected by a network and run by clients, wherein each compute node is configured to perform operations comprising”;” (See abstract and Fig. 3) (A system for managing storage devices, comprising: a plurality of nodes, wherein the plurality of nodes comprises a hypervisor and user virtual machines.)
Regarding claim 12, Aron in view of Chitlur discloses “The system according to claim 11, wherein the clients comprise at least one of Virtual Machines (VMs) or Operation System (OS) containers.”(FIG. 1 illustrates an example architecture to implement I/O and storage device management in a virtualization environment.)
Regarding claim 14, Aron in view of Chitlur discloses “The system according to claim 11, wherein running the virtual heads comprises, in the respective virtual head, running on the respective compute node, terminating the intra-node protocols vis-a-vis the respective client that runs on the respective compute node.”(See Col. 5, lines 65-67 and Col. 6, lines 1-3) (While both protocols are network-based, the currently described architecture makes it possible to use them over the virtual network within the hypervisor. The request and the response--begins and ends within the single hypervisor host.) (See also, Chitlur Col. 12, lines 41-45, in one implementation, virtual I/O server 60 interacts with the SAN, terminating operation of the SAN protocols.)
Regarding claim 15, Aron in view of Chitlur discloses “The system according to claim 11, wherein the operations further comprise assigning a single Internet Protocol (IP) address for the file access commands across the entire system, and provisioning the respective client to direct the file access commands to the single IP address.” (Col. 6, lines 5-16) (The iSCSI or NFS request 250a designates the IP address for a Service VM from which the user VM 202 desires I/O services. The iSCSI or NFS request 250a is sent from the user VM 202 to a virtual switch 252 within hypervisor 252 to be routed to the correct destination.)
Regarding claim 16, Aron in view of Chitlur discloses “The system according to claim 15, further comprising provisioning the respective virtual switch to forward packets addressed to the single IP address to the respective virtual head.” (See Col. 6, lines 7-24) (The iSCSI or NFS request 250a is sent from the user VM 202 to a virtual switch 252 within hypervisor 252 to be routed to the correct destination. If the request is to be intended to be handled by the Service VM 210a within the same server 200a, then the iSCSI or NFS request 250a is internally routed within server 200a to the Service VM 210a. It is also possible that the iSCSI or NFS request 250a will be handled by a Service VM 210b on another server 200b. In this situation, the iSCSI or NFS request 250a will be sent by the virtual switch 252 to a real physical switch to be sent across network 240 to the other server 200b. The virtual switch 255 within the hypervisor 233 on the server 233 will then route the request 250a to the Service VM 210b for further processing.)
Regarding claim 17, Aron in view of Chitlur discloses “The system according to claim 11, wherein the compute nodes are configured to serve the respective client by the respective virtual head that resides in a same failure domain as the respective client.”(See Col. 18, lines 64-67 and Col. 19, lines 1-14) (If the Service VM that is the owner of a shared vDisk or the server node that hosts the Service VM undergoes a failure, a new Service VM will need to take over as the owner of the vDisk to handle ongoing I/O request for that vDisk. If the failed Service VM having the problem is registered as the owner of a shared vDisk, then The Distributed Configuration Database module would recognize that a new owner is needed for the shared vDisk.)
Regarding claim 18, Aron in view of Chitlur discloses  “The system according to claim 11, wherein provisioning the respective client by defining in the respective client a respective Virtual Network Interface Card (VNIC) dedicated for communicating with the respective virtual switch.” (Col. 6, lines 45-58) (Fig. 2C shows the Service VM 210a on node 200a which implements two virtual network interface cards (NICs) 261a and 261b. One of the virtual NICs 261a corresponds to an internal VLAN that permits the User VM 202 to communicate with the Service VM 210a using the common IP address. The virtual switch 260 would therefore route all communications internal to the node 200a between the User VM 202 and the Service VM 210a using the first virtual NIC 261a, where the common IP address is managed to correspond to the Service VM 210a due to its membership in the appropriate VLAN.) (See also Chitlur: Col. 15, lines 8-15) (The NIC appears as a virtual NIC (VNIC) to the operating system running on that application server. Just as a physical NIC contains a MAC address, the VNIC contains an assigned virtual MAC address. This virtual MAC address is a unique identifier that allows the VNIC to provide all the functionality associated with a physical network device.)
Regarding claim 19, Aron in view of Chitlur discloses “The system according to claim 11, wherein the virtual heads are configured to communicate with one another using Remote Direct Memory Access (RDMA) commands.”(See Fig. 1 and 2A; Col. 5, lines 44-67) (By carrying SCSI commands over IP networks, iSCSI can be used to facilitate data transfers over intranets and to manage storage over any suitable type of network or the Internet. The iSCSI protocol allows iSCSI initiators to send SCSI commands to iSCSI targets at remote locations over a network. See also, Chitlut: wherein in one implementation, the I/O fabric PHY interface 202 and associated drivers supports remote direct memory access (RDMA).)
Regarding claim 20, Aron in view of Chitlur discloses “The system according to claim 11, wherein, in response to identifying migration of the respective client from a first compute node to a second compute node, nodes are configured to coordinate an execution of the respective file access command issued by the respective client between the virtual heads running on the first and second compute nodes.”
As per claim 21, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer software product, the product comprising a tangible non-transitory computer-readable medium in which program instructions are stored, the instructions, when read by a processor of a compute node, causes a virtual head to perform operations comprising executing a virtual switch” (See Fig. 14 and Col. 19, lines 47-67) (Computer system 1400 performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408. Such instructions may be read into system memory 1408 from computer readable/usable medium. Performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408. Such instructions may be read into system memory 1408 from another computer readable/usable medium. The iSCSI or NFS request 250a is sent from the user VM 202 to a virtual switch 252 within hypervisor 252 to be routed to the correct destination.)
Regarding claim 22, Aron in view of Chitlur discloses “The method according to claim 1, wherein translating each file access command comprises translating a given file access command into multiple commands of the inter-node protocol, destined to multiple different virtual heads on multiple different compute nodes different from the respective compute node of the respective client that issued the respective file access command.” (See Chitlur: ” (See Fig. 1 , 6D and Fig. 9A, Col. 2, lines 42-45, Col. 4, lines 50-58 and Col. 9, lines 25-30, See Col. 9,  lines 9-15) (In one particular implementation, may receive SCSI commands over the I/O fabric, and make calls into the SCSI layer of storage driver stack 322. In another implementation, virtual block interface 326 receives generic read, write and/or other commands that are translated into the appropriate protocols. Equivalent protocols can be used for reliable and in-order message delivery across the I/O switch fabric. The Infiniband RDMA Protocol allows user level processes typically access storage devices through a file system.)
Regarding claim 23, Aron in view of Chitlur discloses “The computing system according to claim 11, wherein translating each the respective file access command into multiple commands of the internode protocol, destined to multiple different virtual heads on multiple different compute nodes different from the respective compute node of the respective client that issued the respective file access command.” (See Chitlur: Fig. 1 , 6D and Fig. 9A, Col. 2, lines 42-45, Col. 4, lines 50-58 and Col. 9, lines 25-30, See Col. 9,  lines 9-15) (In one particular implementation, may receive SCSI commands over the I/O fabric, and make calls into the SCSI layer of storage driver stack 322. In another implementation, virtual block interface 326 receives generic read, write and/or other commands that are translated into the appropriate protocols. Equivalent protocols can be used for reliable and in-order message delivery across the I/O switch fabric. The Infiniband RDMA Protocol allows user level processes typically access storage devices through a file system.)
Regarding claim 24, Aron in view of Chitlur discloses “The computer software product according to claim 1, wherein the instructions cause the virtual head to translate the respective file access command into multiple commands of the inter-node protocol, destined to multiple different virtual heads on multiple different compute nodes different from the respective compute node of the respective client that issued the respective file access command.” (See Fig. 6B and [005], [008]) (The storage delivery management service can then establish a cloud bridge between the first virtual storage resource and the second virtual storage resource using information stored in the second virtual storage resource, the information translated by the storage adapter using the interface translation file of the second virtual storage resource. Method can further include selecting an access port from the list of access ports, issuing a connection request to the selected access port, the connection request translated by the storage adapter using the interface translation file. In other instances, the method can further include establishing a connection to the selected access port of the second virtual storage resource, and accessing data stored in the second virtual storage resource via the access port.) See also Chitlur: (Fig. 1 , 6D and Fig. 9A, Col. 2, lines 42-45, Col. 4, lines 50-58 and Col. 9, lines 25-30, See Col. 9,  lines 9-15) (In one particular implementation, may receive SCSI commands over the I/O fabric, and make calls into the SCSI layer of storage driver stack 322. In another implementation, virtual block interface 326 receives generic read, write and/or other commands that are translated into the appropriate protocols. Equivalent protocols can be used for reliable and in-order message delivery across the I/O switch fabric. The Infiniband RDMA Protocol allows user level processes typically access storage devices through a file system.)










Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272 3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154